


Exhibit 10.3

 

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

 

This AGREEMENT (the “Agreement”) is dated as of September 11, 2012 by and
between GEORGIA GULF CORPORATION, a Delaware corporation (together with any
Subsidiaries, as applicable, the “Company”), and WILLIAM L. MANSFIELD
(“Grantee”).

 

1.                                      Grant of Restricted Stock Units. 
Subject to and upon the terms, conditions, and restrictions set forth in this
Agreement and in the Company’s 2011 Equity and Performance Incentive Plan (the
“Plan”), the Company has granted to Grantee, as of September 11, 2012 (the “Date
of Grant”), 1,820 Restricted Stock Units (the “Restricted Stock Units”).  Each
Restricted Stock Unit shall represent the contingent right to receive one share
of Common Stock.

 

2.                                      Restrictions on Transfer of Restricted
Stock Units.  The Restricted Stock Units may not be transferred, sold, pledged,
exchanged, assigned or otherwise encumbered or disposed of by Grantee.  Any
purported transfer, encumbrance or other disposition of the Restricted Stock
Units that is in violation of this Agreement shall be null and void, and the
other party to any such purported transaction shall not obtain any rights to or
interest in the Restricted Stock Units.

 

3.                                      Vesting of Restricted Stock Units.

 

(a)                                 The Restricted Stock Units shall become
nonforfeitable on May 22, 2013, except that if the Company’s 2013 Annual Meeting
of Stockholders is prior to such date, then the Restricted Stock Units shall
vest on the day immediately prior to the Company’s 2013 Annual Meeting of
Stockholders, subject to the provisions of this Agreement, including those
relating to Grantee’s continuous service on the Board.

 

(b)                                 Notwithstanding the provisions of
Section 3(a), but subject to earlier forfeiture as described below, all of the
Restricted Stock Units shall immediately become nonforfeitable in the event of
death, disability or a Change in Control.

 

4.                                      Forfeiture of Restricted Stock Units. 
Except as the Board may determine on a case-by-case basis, any Restricted Stock
Units that have not theretofore become nonforfeitable shall be forfeited if
Grantee’s service as a member of the Board is terminated for any reason
(including voluntary retirement) prior to the date on which such Restricted
Stock Units become nonforfeitable pursuant to Section 3.

 

5.                                      Payment of Restricted Stock Units.  To
the extent the Restricted Stock Units shall become nonforfeitable as specified
in this Agreement, shares of Common Stock underlying such Restricted Stock Units
shall be transferred to Grantee no later than 15 days after the date on which
the Restricted Stock Units become nonforfeitable, unless Grantee has made an
effective election to defer receipt of the shares of Common Stock underlying the
Restricted Stock Units.  If Grantee has made an effective election to defer
receipt of the shares of Common Stock underlying the Restricted Stock Units,
shares of Common Stock underlying the Restricted Stock Units shall be
transferred in accordance with the terms of such election.

 

6.                                      Dividend, Voting and Other Rights. 
Grantee shall have no rights of ownership in the shares of Common Stock
underlying the Restricted Stock Units and shall have no right to vote such
shares of Common Stock until the date on which the shares of Common Stock are
transferred to Grantee pursuant hereto.  Dividend equivalents will be paid in
cash on the shares of Common Stock underlying the Restricted Stock Units and
shall be deferred (with no earnings accruing) until and paid contingent upon the
earning of the related Restricted Stock Units and paid at the same time the
underlying shares are transferred to Grantee.

 

7.                                      Retention of Restricted Stock Units by
the Company.  The shares of Common Stock underlying the Restricted Stock Units
shall be released to Grantee by the Company’s transfer agent at the direction of
the Company.  At such time as the Restricted Stock Units become payable as
specified in this Agreement, the Company shall direct the transfer agent to
forward all such payable shares of Common Stock to Grantee.

 

--------------------------------------------------------------------------------


 

8.                                      Compliance with Law.  The Company shall
make reasonable efforts to comply with all applicable federal and state
securities laws; provided, however, notwithstanding any other provision of this
Agreement, the Company shall not be obligated to issue any Restricted Stock
Units or shares of Common Stock or other securities pursuant to this Agreement
if the issuance thereof would, in the reasonable opinion of the Company, result
in a violation of any such law.

 

9.                                      Relation to Other Benefits.  Any
economic or other benefit to Grantee under this Agreement shall not be taken
into account in determining any benefits to which Grantee may be entitled.

 

10.                               Amendments.  Any amendment to the Plan shall
be deemed to be an amendment to this Agreement to the extent that the amendment
is applicable hereto; provided, however, that no amendment shall adversely
affect the rights of Grantee under this Agreement without Grantee’s consent.

 

11.                               Severability.  In the event that one or more
of the provisions of this Agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

12.                               Relation to Plan.  This Agreement is subject
to the terms and conditions of the Plan.  In the event of any inconsistent
provisions between this Agreement and the Plan, the Plan shall govern. 
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan.  The Board, acting pursuant to the Plan shall,
except as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with this grant.

 

13.                               Successors and Assigns.  The provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of Grantee,
and the successors and assigns of the Company.

 

14.                               Governing Law.  The interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Georgia, without giving effect to the principles of conflict of
laws thereof.

 

15.                               Notices.  Any notice to the Company provided
for herein shall be in writing to the Company, marked Attention: Vice
President-General Counsel and Secretary, and any notice to Grantee shall be
addressed to said Grantee at his or her address currently on file with the
Company.  Except as otherwise provided herein, any written notice shall be
deemed to be duly given if and when delivered personally or deposited in the
United States mail, first class registered mail, postage and fees prepaid, and
addressed as aforesaid.  Any party may change the address to which notices are
to be given hereunder by written notice to the other party as herein specified
(provided that for this purpose any mailed notice shall be deemed given on the
third business day following deposit of the same in the United States mail).

 

16.                               Compliance with Section 409A of the Code.  To
the extent applicable, it is intended that this Agreement and the Plan comply
with the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) do not apply to Grantee.  This Agreement and
the Plan shall be administered in a manner consistent with this intent.

 

17.                               Counterparts.  This Agreement may be executed
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute the same instrument.

 

18.                               Data Protection. By signing below, Grantee
consents to the Company processing Grantee’s personal data provided herein (the
“Data”) exclusively for the purpose of performing this Agreement, in particular
in

 

2

--------------------------------------------------------------------------------


 

connection with the vesting of Restricted Stock Units awarded herein.  For this
purpose the Data may also be disclosed to and processed by companies outside the
Company, e.g., banks involved.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

 

 

GEORGIA GULF CORPORATION

 

 

 

 

 

By:

/s/ JAMES L. WORRELL

 

Name: James L. Worrell

 

Title: Vice President-Human Resources

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

Name:

/s/ WILLIAM L. MANSFIELD

 

 

 

William L. Mansfield

 

 

 

3

--------------------------------------------------------------------------------
